Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a method of stratifying glioblastoma, Group II (claims 3-5, 7, 8, 10, 11, 15, and 17), in the reply filed on 2/08/2021 is acknowledged.
Applicant’s election without traverse of the specific combination of hsa-miR-615-5p, hsa-miR-125a-5p, hsa-let7a-5p, and hsa-let-7b-5p in the reply filed on 2/08/2021 is acknowledged.


Status of the Claims
Claims 1-8 and 10-21 are pending in the application. Claims 1-2, 6, 12-14, 16, and 18-21 are withdrawn because they are directed towards the non-elected invention. Claims 3-5, 7-8, 10-11, 15, and 17 are under examination. 

Abstract
The abstract of the disclosure is objected to because of the required abstract length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 11, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the average expression levels in GBM" in claim 3 renders the claim indefinite. The term "the average expression levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim requires “determining whether an expression level is increased or decreased is by comparison with a reference state” 
Claims 4-5, 7-8, 11, 15, and 17 inherit the deficiencies of claim 3.
The term "increased" in claims 3-4 is a relative term which renders the claim indefinite.  The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “decreased” in claim 3 is a relative term which renders the claim indefinite.  The term "decreased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification asserts that the “terms “increased” and “decreased”, respectively, preferably relate to statistically significant increased and statistically significant decreased expression levels of the miRNAs” (page 7, lines 26-27). However, this assertion does not clarify to what miRNA “increased” and “decreased” are relative to.
Claims 5, 7-8, 11, 15, and 17 inherit the deficiencies of claim 3.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4-5, 7-8, 11, 15, and 17 inherit the deficiencies of claim 3.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “stratifying is to be effected for GBM patients which are IDH1 mutation negative”, and it is unclear how this would affect the scope of the claim. As currently recited, it appears that this may be an intended use and not an active limitation. For example, how does “to be effected” further limit the claim?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon The claim recites “stratifying is to be effected for GBM patients which are IDH1 mutation negative”, and it is unclear how “to be effected” would further limit claim 3. As currently recited, it appears that this may be an intended use and not an active limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitations of claim 10 are being interpreted under 35 U.S.C. 112(f), as the claim is a method of “using a kit according to claim 1”. Claim 1 is “A kit comprising means for detecting and/or quantifying… hsa-miR-615-5p, hsa-miR-125a-5p, hsa-let-7a-5p, and hsa-let-7p”. 
Claim 10 invokes 112(f) interpretation when the three-prong test is applied, because it requires the kit of claim 1. Claim 1 uses “means” (step A), has a linking word (“means for”) and has functional language (“detecting and/or quantifying…”) (step B), and is not modified by a sufficient structure (step C).
A means for detecting and/or quantifying … hsa-miR-615-5p, hsa-miR-125a-5p, hsa-let-7a-5p, and hsa-let-7p is interpreted as primers/probes for the claimed miRNAs. The specification states, “In a further preferred embodiment of the kit, the kit for use or the use of the kit, said means comprise or consist of probes and/or primers which are specific for the respective miRNA, wherein optionally said probes and/or primers are immobilized on the carrier as defined above.” (page 11 line 36-page 12, line 3). Therefore, the specification provides that the structure of detecting and/or quantifying the miRNAs are primers/probes or their functional equivalents.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 3-5, 7-8, 10-11, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic (“stratifying” or “diagnosing”) methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of assessing or determining the expression levels of miRNAs and comparing the expression levels with a reference to make a determination when stratifying glioblastoma multiforme (GBM) (independent claims 3 & 10) or diagnosing higher or lower-risk GBM (claim 10). However, the relationship between the miRNA expression and GBM is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). The relationship between determining the expression levels of miRNAs and patient prognosis (either good or bad) is also a law of nature. Furthermore, “determining whether an expression level is increased” or decreased and “comparison with a reference state” are abstract ideas because they can occur entirely within the mind. 

The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “determining for a GBM patient… expression levels of miRNAs hsa-miR-615-5p, hsa-miR-125a-5p, hsa-let-7a-5p, and hsa-let-7b” (claim 3) is a mere data gathering step. As currently recited, claims 3 and 4 merely recite a property of the microRNA. However, even if the claims were directed towards actively 
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, determining expression levels is so generally recited as to be mere data gathering (claim 3).  It does not include any particular reagents that amount to significantly more than the judicial exception. 
 Claim 10 requires using a kit, which is a means for detecting and/or quantifying miRNA. The specification states that a preferred embodiment comprises probes and/or primers, which are specific to the miRNA and between the length of 15 and 50 nucleotides (page 11 line 36-page 12, line 6). The recitation of probes/primers at such a general level is well-understood, routine, and conventional (MPEP 2106.05(d)(II)), and the use of probes/primers for detection/quantification is a mere data gathering step. Dependent claims 4-5, 7-8, 11, 15, and 17 do not recite an element or step that are sufficiently more than the judicial exception.
Regarding claims 3 and 4, the claims merely recites a property of the microRNA However, even if the claims were directed towards actively determining whether an expression level is increased or decreased and comparison with a reference state, these are just mere data gathering steps.
Regarding claims 5 and 17, the limitation of the method to “not comprise assessing expression levels of miRNAs … other than … hsa-miR-615-5p, hsa-miR-125a-5p, hsa-let-7a-5p, and hsa-let-7b” is a mere data gathering step.

Regarding claims 8 and 15, the claims require an IDH1 mutation negative GBM patient, which merely informs the practitioner on whom the method is to be used.
Regarding claim 11, a higher-risk GBM not responsive to postoperative radiotherapy is recited, which merely informs the practitioner on whom the method is to be used.

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  

When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (WO 2012/089753 A2) in view of Shaw (WO 2015/004413 A2) and Chen (Chen et al. (2015) Oncotarget 6(36): pp. 38631).
Regarding instant claims 3 and 4, Keller teaches that miRNA hsa-miR-125a-5p and hsa-miR-615-5p are significantly differentially regulated in biological samples of glioblastoma (glioblastoma multiforme) (Figure 1; page 18, lines 14-16). Keller also teaches that “miRNA suitable for diagnosing/prognosing glioblastoma is exemplarily listed in Figure 1” (page 20, lines 9-10), which contains hsa-miR-125a-p and hsa-miR-615-5p. 
	However, Keller does not teach hsa-let-7b-5p or hsa-let-7a-5p.
Shaw teaches a method of grading a patient’s brain cancer by assaying a sample from the patient to determine the amount of at least one miRNA, including hsa-let-7b-5p and hsa-miR-125a-5p, and comparing the amount present in the sample to reference values for miRNA expression obtained from a cancer of known clinical grades (page 5, third para; claim 21). Shaw teaches that hsa-miR-125a-5p and let-7b-5p show differential expression for cancerous cells compared to reference values, which indicates that the subject has brain cancer (diagnostic utility) (page 6-7, bridging para- page 7, second para) or a brain cancer patient’s clinical outcome (page 7, bridging last para-page 8, second para). Shaw also teaches that the methods of the invention are able to be used as a diagnostic test for brain tumors, especially glioma (page 6, lines 2-6). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Keller with the methods of Shaw because Keller teaches miRNA differentially expressed for glioblastoma and Shaw teaches miRNA differentially expressed in glioma. Glioma encompasses glioblastoma multiforme, and it would have been obvious to one of ordinary skill in the art before the effective filing date to determine whether the miRNAs of glioma are also differentially expressed in glioblastoma. Both references relate to diagnosis/prognosis of brain cancer and teach hsa-miR-125a-5p. It would have also been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Keller with the teachings of Chen because both teach differential miRNA expression and glioblastoma. Therefore, the modification of Keller by the teaching of miRNA from Shaw and Chen is simple substitution of one known element for another to obtain predictable results. 
	The limitation of increased or decreased expression levels of claim 3 (part a) and claim 4 merely recite properties of the microRNAs as claimed and do not structurally distinguish the active steps required by the claims from the teachings of the prior art. 

	Regarding instant claim 7, Keller teaches that miRNA signatures that are correlated with glioblastoma can be determined by extracting RNA from a blood sample, and measuring the miRNA using experimental techniques (analytical methods), including “array based approaches, amplification methods (PCR, RT-PCR, qPCR), sequencing, next generation sequencing, flow cytometry and/or mass spectroscopy” (page 19, lines 19-page 20, line 10).

Regarding instant claim 10, the interpretation of claim 1 is set forth above in the Claim Interpretation section. The specification states, “In a further preferred embodiment of the kit, the kit for use or the use of the kit, said means comprise or consist of probes and/or primers which are specific for the respective miRNA, wherein optionally said probes and/or primers are immobilized on the carrier as defined above.” (page 11 line 36-page 12, line 3). Therefore, claim 10 is interpreted as being directed towards a method of using a kit with primers/probes for detecting/quantifying hsa-miR-615-5p, hsa-miR-125a-5p, hsa-miR-let-7a-5p, and hsa-miR-let-7b-5p. The use of the kit in stratifying GBM or diagnosing risk is an intended use.
Keller teaches that amplification methods (PCR, RT-PCR, qPCR) can be used in the analysis of miRNA (page 19, lines 19-page 20, line 10). 
Absent secondary considerations, it would have been obvious to one of ordinary skill in the art before the effective filing date to use primers/probes to detect the claimed miRNAs of Keller in view of Shaw and Chen because Keller teaches amplification methods (RT-PCR, qPCR), which necessarily require probes/primers for detection and/or quantification.
It is noted that the preamble of claim 10 recites “a method for stratifying GBM or for diagnosing higher risk GBM or lower risk GBM”, however the only active step required by the claim is using the kit of claim 1.  As such, the preamble is simply taken as an intended use and does not distinguish the claims from the cited prior art.  
Regarding instant claim 15, the “is to be effective” is an intended use and does not appear to be written as an active step. Therefore, it does not structurally distinguish the claims from the teachings of the art. 


Conclusion
Claims 3-5, 7-8, 10-11, 15, and 17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634